     Case 2:19-cv-05288-CJC-PLA Document 25 Filed 06/22/20 Page 1 of 1 Page ID #:101



 1

 2

 3                                                                JS-6
 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12    MALCOLM BARNETT,                         )    No. CV 19-5288-CJC (PLA)
                                               )
13                        Petitioner,          )    JUDGMENT
                                               )
14                   v.                        )
                                               )
15    CHRISTIAN PFEIFFER, Warden,              )
                                               )
16                        Respondent.          )
                                               )
17

18          Pursuant to the Order accepting the findings, conclusion, and recommendations of
19    the United States Magistrate Judge,
20          IT IS ADJUDGED that the Petition in this matter
                                                         er is dismissed without prejudice.
                                                                                 prejudice
21

22    DATED: June 22, 2020                         ________________________________________
                                                          _____________
                                                                      _______________
                                                        HONORABLE
                                                          ONORABLE CORMAC
                                                                    COORMAC J. CARNEY
                                                                               CA
                                                                               C ARNE
23                                                   CHIEFF UNITED STATES DISTRI
                                                                          DISTRICT
                                                                              R CT JJUDGE
24

25

26

27

28
